                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


    VICTOR E. NORTHERN,                                    No. 4:18-CV-01384

                 Plaintiff,                                (Judge Brann)

         v.                                                (Magistrate Judge Carlson)

    SUSQUEHANNA UNIVERSITY, et al.,

                 Defendants.

                                            ORDER

                                      JANUARY 10, 2019

        On July 12, 2018, Plaintiff Victor E. Northern filed a complaint against

Defendants. Defendants moved to dismiss that complaint on September 11, 2018.

        On December 19, 2018, Magistrate Judge Martin C. Carlson recommended

granting Defendants’ motion and dismissing Mr. Northern’s complaint without

prejudice. Objections to this Report and Recommendation were due by January 2,

2019, but none were filed.

        This Court has reviewed Magistrate Judge Carlson’s Report and

Recommendation and finds “no clear error on the face of the record.”1 Therefore,

IT IS HEREBY ORDERED that:




1
     Univac Dental Co. v. Dentsply Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010).
1.   Magistrate Judge Carlson’s Report and Recommendation, ECF No. 31, is

     ADOPTED IN ITS ENTIRETY.

2.   Defendants’ Motion to Dismiss, ECF No. 14, is GRANTED.

3.   Plaintiff’s Complaint, ECF No. 1, is DISMISSED WITHOUT

     PREJUDICE.

4.   Within 28 days of the date of this Order, Plaintiff may file an amended

     complaint to correct the deficiencies in his current complaint, as identified

     by Magistrate Judge Carlson in the Report and Recommendation.

5.   If Plaintiffs does not file an amended complaint within 28 days of the date

     of this Order, the Clerk of Court is directed to close this case.



                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
